Exhibit 10.55

 

SEPARATION AGREEMENT AND GENERAL RELEASE

 

THIS SEPARATION AGREEMENT AND GENERAL RELEASE (hereinafter referred to as the
“Agreement”) is made and entered into by and between Martin Galvan (as used
herein, “Executive” includes Martin Galvan and his legal representatives,
agents, heirs, executors, administrators, successors and assigns), and Lannett
Company, Inc., its divisions, parents, subsidiaries, affiliates or related
companies, its and their past, present and future officers, directors,
shareholders, trustees, insurers, attorneys, legal representatives, employees
and agents and all of its and their respective heirs, executors, administrators,
successors and assigns and benefit plans (hereinafter, “Company”), for the
following purpose and with reference to the following facts:

 

WHEREAS, Executive is employed by Company as its Vice President of Finance and
Chief Financial Officer (“CFO”);

 

WHEREAS, the parties entered into an Amended and Restated Employment Agreement,
on December 31, 2012 (the “Employment Agreement”);

 

WHEREAS, Executive has expressed an interest in retiring effective June 30,
2019;

 

WHEREAS, the Company has asked Executive to continue his employment through the
completion of the fiscal year and audit, and the filing of the Company’s
Form 10K and leave his employment on August 30, 2019;

 

WHEREAS, as set forth in Section 8(b)(iv) of the Employment Agreement, the
Company has the right to terminate Executive without Cause(1) by giving prior
written notice to Executive.

 

WHEREAS, in consideration of Executive’s agreement to continue his employment
through August 30, 2019, the Company has agreed to treat Executive’s separation
from service

 

--------------------------------------------------------------------------------

(1)  Initial capitalized terms shall have the same meaning as set forth in the
Employment Agreement.

 

--------------------------------------------------------------------------------



 

as a termination without Cause effective on August 30, 2019 and, in addition to
providing certain severance benefits provided in Executive’s Employment
Agreement, provide certain additional benefits as set forth herein;

 

NOW THEREFORE, in consideration of the mutual promises contained herein and for
other good and valuable consideration, and intending to be legally bound hereby,
the undersigned agree as follows:

 

1.                                      Effective Date of Agreement:  This
Agreement shall only become effective and enforceable once it is signed by both
parties hereto; and Executive does not revoke the Agreement within the seven-day
revocation period set forth in Paragraph 5(f) below (the “Effective Date”). 
Notwithstanding the above, Executive shall not be entitled to the benefits
provided in paragraph 3 below unless and until he signs a supplemental release
in a form set forth in paragraphs 4 and 5 below on or after August 30, 2019 and
Executive does not revoke the supplemental release within the seven-day
revocation period set forth in Paragraph 5(f) below.

 

2.                                      Termination Date:  Executive’s
separation from Company shall be effective August 30, 2019 (the “Termination
Date”).

 

3.                                      Separation Pay and Benefits:  In
addition to the benefits set forth in paragraph 9(a) of the Employment
Agreement, Company hereby extends the following payments and benefits to
Executive in exchange for Executive’s execution of the Releases set forth in
Paragraphs 4 and 5 below.  The parties agree that Executive must execute this
Agreement as well as a supplemental release on or after August 30, 2019, and
prior to receiving the payments and benefits set forth in Paragraphs
3(a) through 3(h) below (which payments and benefits shall be paid and/or
provided, as applicable, only once the seven-day revocation period following

 

2

--------------------------------------------------------------------------------



 

Executive’s execution of the supplemental release has expired, within the
timeframes set forth below):

 

(a)                                 Lannett shall pay Executive a gross payment
of Six Hundred and Twenty Two Thousand Five Hundred Dollars and Zero Cents
($622,500.00) (the “Severance Payment”), which is equivalent to eighteen (18)
months of his final annual base salary (i.e. $415,000.00), net of applicable
payroll deductions.  Pursuant to Section 409A of the Internal Revenue Code of
1986 (“Section 409A”) and pursuant to the Employment Agreement, the Severance
Payment shall be paid in equal monthly installments over a twelve (12) month
period commencing on the ninetieth (90th) day following the Termination
Date—i.e. on November 28, 2019 —with the installments otherwise due on or before
February 28, 2020 to be paid on February 28, 2020, and all remaining
installments to be paid in equal monthly amounts on or prior to October 28,
2020.  Executive understands that Form(s) W-2 will be issued to him for the
Severance Payment received under this Paragraph 3(a) subject to applicable
withholding;

 

(b)                                 Should Executive elect continuation coverage
for medical, dental and/or vision coverage, as applicable, for Executive and his
family, pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”), Company shall fund any premiums for COBRA coverage for the eighteen
(18) month period following the Termination Date;

 

(c)                                  All outstanding Company stock options and
restricted stock awards awarded to Executive (including TSRs) prior to the
Termination Date will be one hundred percent (100%) vested as of the Termination
Date;

 

(d)                                 With regard to incentive stock options,
Executive shall have the right to exercise any outstanding options within a 90
day period after the Termination Date;

 

3

--------------------------------------------------------------------------------



 

(e)                                  With regard to nonqualified stock options,
Executive shall have the right to exercise such options until a period of one
year following the Termination Date.

 

(f)                                   Company agrees to pay Executive an annual
cash bonus (the “Bonus Payment”) for the then-current fiscal year (2020) in the
amount of  Forty One Thousand Five Hundred Dollars ($41,500.00), which is
calculated pro rata based on Executive’s employment for one sixth of the fiscal
year and assumes that all targets and goals are achieved to a support a Target
bonus (i.e., 60% of his final annual salary).  Pursuant to Section 409A and
pursuant to the Employment Agreement, the Bonus Payment shall be paid in equal
monthly installments over a twelve (12) month period commencing on the ninetieth
(90th) day following the Termination Date—i.e. on November 28, 2019—with the
installments otherwise due on or before February 28, 2020 to be paid on
February 28, 2020, and all remaining installments to be paid in equal monthly
amounts on or prior to October 28, 2020.  Executive understands that Form(s) W-2
will be issued to him for the Bonus Payment received under this Paragraph
3(d) and the Bonus Payment shall be subject to applicable withholding;

 

(g)                                  Company agrees to pay Executive for his
accrued, but unused, paid time off and automobile allowance as of the
Termination Date within thirty days of his execution of this Agreement without
revoking same;

 

(h)                                 Company agrees to pay Executive the sum of
Three Hundred and Eleven Thousand Two Hundred and Fifty Dollars ($311,250.00)
(the “Retention Payment”), which represents a pro rata award (three quarters of
Executive’s final salary) of a retention bonus awarded to Executive in
December 2018, subject to applicable withholding.  The Retention Payment shall
be made in December 2019 on the same date the retention payments are made to
other company executives but in no event later than December 31, 2019.

 

4

--------------------------------------------------------------------------------



 

(i)                                     Executive acknowledges and agrees that
the payments and benefits set forth in Paragraphs 3(a) through 3(h) above
constitute payment in full for the severance benefits for which Executive must
execute a release of all claims, and constitute consideration for the Releases
set forth in Paragraphs 4 and 5 of this Agreement, which collectively release
(inter alia) any entitlement he may otherwise have had to receive: his base
salary at the final annualized rate of $415,000.00 for a period of (18) months
following the Termination Date; any bonus monies for which Executive may have
been eligible pursuant to Company’s Executive Compensation Program, or any other
discretionary or other bonus plans, had he remained employed with Company
following the Termination Date; all outstanding stock options, restricted
shares, TSRs and other similar awards issued to Executive pursuant to the
Lannett 2006 and 2011 Long-Term Incentive Plans or any other option, equity or
incentive plan, whether vested or unvested (collectively, “Equity Awards”);
premiums for continuation of health, dental and/or vision insurance benefits for
Executive and family for an eighteen (18) month period; and all unused, but
accrued, paid time off.  Executive further acknowledges and agrees that Company
shall have no further obligation to pay him any monies in connection with his
employment with Company except as set forth in Paragraph 9(a) of the Employment
Agreement and Paragraphs 3(a) through (h) above.

 

4.                                      Release:  Except as to, and in exchange
for the payments and other consideration provided for in this Agreement,
Executive hereby fully, forever, irrevocably and unconditionally releases,
remises, settles and completely and finally discharges any and all claims and
rights, known or unknown, which he had, now has, or hereafter may have against
Company and any of its benefit plans, or their respective predecessors,
successors and assigns (as well as their respective past or present trustees,
officers, directors, agents, representatives or employees and

 

5

--------------------------------------------------------------------------------



 

their respective successors and assigns, heirs, executors, and personal or legal
representatives) (“Released Parties”), based on any act, event, or omission
occurring before the execution of this Agreement, including but not limited to,
any events related to, arising out of or in connection with Executive’s
employment with Company, his separation from employment, and/or his status as a
shareholder and/or officer of Company through the Termination Date.  Executive
specifically waives, releases and gives up any and all claims arising from or
relating to his employment and separation from Company based on any act, event,
or omission occurring before the execution of this Agreement, including but not
limited to any claim which could be asserted now or in the future under (a) the
common law, including but not limited to theories of breach of express or
implied contract or duty, tort, defamation, or violation of public policy;
(b) any policies, practices, or procedures of Company; (c) any federal, state
and/or local statute or regulations, including but not limited to: the Employee
Retirement Income Security Act of 1974, as amended, 29 U.S.C. § 1001 et seq.;
the Americans with Disabilities Act, 42 U.S.C. § 12101, et seq.; Title VII of
the Civil Rights Act of 1964, 42 U.S.C. § 2000 (e), et seq.; the Equal Pay Act,
29 U.S.C. § 206 (d), et seq.; the Family and Medical Leave Act, 29 U.S.C.
§ 2601, et seq.; and/or the Pennsylvania Human Relations Act, as amended, 43
P.S. § 951 et seq.; (d) any contract of employment, express or implied,
including, but not limited to, the Employment Agreement, including, but not
limited to, any claim of breach of the Employment Agreement; (e) any provision
of the Constitution or laws of the United States, the Commonwealth of
Pennsylvania, or any other state, or the City of Philadelphia; (f) any and all
claims related to Executive’s status as a shareholder and/or director of
Company; (g) any and all claims or actions for attorneys’ fees; and (h) any
provision of any other law, common or statutory, of the United States,
Pennsylvania, or any other state.  Nothing in this Agreement infringes on
Executive’s ability to testify, assist or

 

6

--------------------------------------------------------------------------------



 

participate in an investigation, hearing or proceeding conducted by or to file a
charge or complaint of discrimination with the U.S. Equal Employment Opportunity
Commission or comparable state or local agencies.  Executive agrees that should
any class or collective action lawsuit in which he may be a participant be
brought against the Company or the Released Parties, he will not act in any
representative capacity in any way.  Executive also agrees that if any action is
pursued on his behalf or in his name by any governmental agency or otherwise, he
foregoes, releases and will not seek any claims to personal injunctive relief or
remuneration or monetary payment from the Company or any Released Party in
connection with any such matter.  Executive also acknowledges that as of the
date of this Agreement he has not been denied any leave or benefit requested and
has received appropriate pay by Company for all hours worked.  The release
provisions of this Agreement will not be applicable  to (i) the rights and
benefits to be paid to or received by Executive under this Agreement,
(ii) rights to vested or accrued benefits under benefit plans and programs in
which Executive is a participant and is eligible to receive such benefits
through the Termination Date, (iii) rights to indemnification as set forth in
Section 7(g) of this Agreement, including, without limitation, any rights
Executive has or may have to directors and officers insurance coverage and
defense, (iv) rights to seek or obtain unemployment compensation for which
Executive may be eligible under applicable law.”

 

5.                                      Release of Age Discrimination Claims
under the Age Discrimination in Employment Act and the Older Workers Benefit
Protection Act.  Executive acknowledges and agrees that he is waiving any claims
against the Released Parties under the Age Discrimination in Employment Act and
the Older Workers Benefit Protection Act, and that:

 

(a)                                 he is receiving consideration which is in
addition to anything of value to which he otherwise would have been entitled;

 

7

--------------------------------------------------------------------------------



 

(b)                                 he fully understands the terms of this
Agreement, and that he enters into it voluntarily without any coercion on the
part of any person or entity;

 

(c)                                  he was given adequate time to consider this
Agreement and all implications thereof and to freely and fully consult with and
seek the advice of whomever he deemed appropriate and has done so;

 

(d)                                 he was advised in writing to consult an
attorney before signing this Agreement;

 

(e)                                  he was advised that he had twenty-one (21)
calendar days within which to consider this Agreement before signing it; and

 

(f)                                   he has seven (7) calendar days after
executing this Agreement within which to revoke this Agreement.  If the seventh
day is a weekend or national holiday, Executive has until the next business day
to revoke.  If Executive elects to revoke this Agreement, Executive agrees to
notify Samuel Israel, Esquire, VP Chief Legal Officer, at Lannett Company, Inc.,
9000 State  Road, Philadelphia, PA 19136, in writing, sent by Certified Mail or
electronic mail, of his revocation.  Any determination of whether Executive’s
revocation was timely shall be determined by the date of actual receipt by
Samuel Israel, Esquire.

 

6.                                      Cooperation:  Executive agrees to make
himself available and to cooperate in any reasonable manner in providing
assistance to Company and its internal and external auditors and counsel after
the Termination Date, as follows: (1) in connection with the resolution of any
and all investigations, litigations, subpoenas, charges and arbitrations,
whether currently pending or initiated or issued following the Termination Date;
and (2) in preparing Company’s annual audit and regulatory filings which cover,
in whole or in part, any period on or prior to the Termination Date, including
but not limited to Form 10-Qs and Form 10-Ks.  It is agreed and understood by

 

8

--------------------------------------------------------------------------------



 

Company and Executive that, although such cooperation and assistance shall not
unreasonably interfere with any subsequent employment obtained by Executive,
Company shall pay Executive a reasonable hourly rate and reimburse Executive for
any reasonable expenses (e.g., lodging, meals, transportation)  incurred by
Executive in connection with providing such cooperation and assistance but shall
have no obligation to otherwise compensate Executive for said time other than as
set forth in this Agreement.  To the extent Company desires to retain Executive
as a consultant for  longer term projects, Company shall execute a separate
consulting agreement with Executive upon terms mutually agreeable to the
parties.

 

7.                                      Employment Agreement.  The following
provisions of the Employment Agreement, which otherwise terminates as of the
Termination Date, shall remain in full force and effect (as amended, as
applicable, by this Paragraph):

 

(a)                                 “Confidential Information.  During
Executive’s employment with Company and at all times after the termination of
such employment, regardless of the reason for such termination, Executive shall
hold all Confidential Information relating to Company in strict confidence and
in trust for Company and shall not disclose or otherwise communicate, provide or
reveal in any manner whatsoever any of the Confidential Information without the
prior written consent of Company.  ‘Confidential Information’ includes, without
limitation, financial information, related trade secrets (including, without
limitation, Company’s business plan, methods and/or practices) and other
proprietary business information of Company which may include, without
limitation, market studies, customer and client lists, referral lists and other
items relative to the business of Company.  ‘Confidential Information’ shall not
include information which is or becomes in the public domain through no action
by Executive or information which is generally disclosed by Company to third
parties without restrictions on such third parties.”

 

9

--------------------------------------------------------------------------------



 

(b)                                 “Solicitation of Customers.  During his
employment with Company and for a period of eighteen (18) months after the
termination of Executive’s employment, regardless of the reason for the
termination (the “Non-Competition Period”), Executive shall not, whether
directly or indirectly, for his own benefit or for the benefit of any other
person or entity, or as a partner, stockholder, member, manager, officer,
director, proprietor, employee, consultant, representative, agent of any entity
other than Company, solicit, directly or indirectly, any customer of Company, or
induce any customer of Company to terminate any association with Company with
respect to the Restricted Products.  This provision shall not be interpreted to
prohibit, prevent or otherwise impair Executive’s ability and right to seek and
obtain employment from a competitor of Company, even if said competitor is
currently selling products to Company’s customers that are the same as Company
products.  While Executive shall be unrestricted in seeking to sell products to
Company’s customers that are different than Company’s products, it is the intent
of this Section to preclude Executive from having said competitor replace
Company as a supplier of a product or otherwise take existing sales from Company
for the period in question.”

 

(c)                                  “Solicitation of Executives and Others. 
During his employment with Company and during the Non-Competition Period,
Executive shall not, whether directly or indirectly, for his own benefit or for
the benefit of any other person or entity, or as a partner, stockholder, member,
manager, officer, director, proprietor, employee, consultant, representative,
agent of any entity other than Company, solicit, for purposes of employment or
association, any Executive or agent of Company (‘Solicited Person’), or induce
any Solicited Person to terminate such employment or association for purposes of
becoming employed or

 

10

--------------------------------------------------------------------------------



 

associated elsewhere, or hire or otherwise engage any Solicited Person as an
Executive or agent of an entity with whom Executive may be affiliated or permit
such, or otherwise interfere with the relationship between Company and its
employees and agents.  For purposes of this Agreement, an employee or agent of
Company shall mean an individual employed or retained by Company during the Term
and/or who terminates such association with Company within a period of three
(3) months after the termination of Executive’s employment with Company.”

 

(d)                                 “Non-Competition.  Without the written
consent of the President and Chief Executive Officer,  during his employment
with Company and during the Non-Competition Period, Executive shall not directly
or indirectly, as an officer, director, shareholder, member, partner, joint
venturer, executive, independent contractor, consultant, or in any other
capacity:

 

(1)                                 Engage, own or have any interest in;

 

(2)                                 Manage, operate, join, participate in,
accept employment with, render advice to, or become interested in or be
connected with;

 

(3)                                 Furnish consultation or advice to; or

 

(4)                                 Permit his name to be used in connection
with;

 

Any person or entity engaged in a business in the United States or Canada which
is engaged in the manufacture, distribution or sale of the Restricted Products
or which otherwise competes with business of Company as it exists from time to
time and, in the case of termination of this Agreement, as it exists on the
termination date.  Notwithstanding the foregoing, holding one percent (1%) or
less of an interest in the equity, stock options or debt of any publicly traded
company shall not be considered a violation of this [provision].”

 

(e)                                  “Disclosure and Ownership of Work Product
and Information.

 

(1)                                 Executive agrees to disclose promptly to
Company all ideas,

 

11

--------------------------------------------------------------------------------



 

inventions (whether patentable or not), improvements, copyrightable works of
original authorship (including but not limited to computer programs,
compilations of information, generation of data, graphic works, audio-visual
materials, technical reports and the like), trademarks, know-how, trade secrets,
processes and other intellectual property, developed or discovered by Executive
in the course of his employment by Company relating to the business of Company,
or to the prospective business of Company, or which utilizes Company’s
information or staff services (collectively, “Work Product”).

 

(2)                                 Work Product created by Executive within the
scope of Executive’s employment, on Company time, or using Company resources
(including but not limited to facilities, staff, information, time and funding),
belongs to Company and is not owned by Executive individually.  Executive agrees
that all works of original authorship created during his employment are ‘works
made for hire’ as that term is used in connection with the U.S. Copyright Act. 
To the extent that, by operation of law, Executive retains any intellectual
property rights in any Work Product, Executive hereby assigns to Company all
right, title and interest in all such Work Product, including copyrights,
patents, trade secrets, trademarks and know-how.

 

(3)                                 Executive agrees to cooperate with Company,
at Company’s expense, in the protection of Company’s information and the
securing of Company’s proprietary rights, including signing any documents
necessary to secure such rights, whether during or after [Executive’s]
employment with Company, and regardless of the fact of any employment with a new
company.”

 

(f)                                   “Enforcement of Agreement; Injunctive
Relief; Attorneys’ Fees and Expenses.  Executive acknowledges that violation of
this Agreement will cause immediate and

 

12

--------------------------------------------------------------------------------



 

irreparable damage to Company, entitling it to injunctive relief.  Executive
specifically consents to the issuance of temporary, preliminary, and permanent
injunctive relief to enforce the terms of this Agreement.  In addition to
injunctive relief, Company is entitled to all money damages available under the
law.  If Executive violates this Agreement, in addition to all other remedies
available to Company at law, in equity, and under contract, Executive agrees
that Executive is obligated to pay all Company’s costs of enforcement of this
Agreement, including attorneys’ fees and expenses.”

 

(g)                                  “Indemnification.  To the fullest extent
permitted by applicable law, subject to applicable limitations, including those
imposed by the Dodd-Frank Wall Street Reform and Protection Act and the
regulations promulgated thereunder, Company shall indemnify, defend, and hold
harmless Executive from and against any and all claims, demands, actions, causes
of action, liabilities, losses, judgments, fines, costs and expenses (including
reasonable attorneys’ fees and settlement expenses) arising from or relating to
his service or status as an officer, director, employee, agent or
representative of Company or any affiliate of Company or in any other capacity
in which Executive serves or has served at the request of, or for the benefit
of, Company or its affiliates.  Company’s obligations under this Section shall
be in addition to, and not in derogation of, any rights Executive may have
against Company to indemnification or advancement of expenses, whether by
statute, contract, [by-laws] or otherwise.”

 

8.                                      Return of Confidential Information: 
Following the Termination Date, when so instructed by Company, Executive shall
return to Company any and all originals and copies of the Confidential
Information in whatever medium provided to Executive, provided however that
Executive need not return documents relating to Executive’s wages, benefits or
equity securities.  To the extent Executive has inadvertently failed to return
any such Confidential Information, he

 

13

--------------------------------------------------------------------------------



 

may do so promptly upon the discovery of the inadvertent failure to return such
Confidential Information.  Executive further agrees that after the Termination
Date he will not purport to contact any third parties on behalf of Company
(concerning the Confidential Information or otherwise) without the prior
approval of Company’s Chief Executive Officer.  The Executive has the right
under federal law to certain protections for cooperating with or reporting legal
violations to the Securities and Exchange Commission (the “SEC”) and/or its
Office of the Whistleblower, as well as certain other governmental entities and
self-regulatory organizations.  As such, nothing in this Agreement or otherwise
prohibits or limits the Executive from disclosing this Agreement to, or from
cooperating with or reporting violations to or initiating communications with,
the SEC or any other such governmental entity or self-regulatory organization,
and the Executive may do so without notifying the Company.  Neither the Company
nor any of its subsidiaries or affiliates may retaliate against the Executive
for any of these activities, and nothing in this Agreement or otherwise requires
the Executive to waive any monetary award or other payment that the Executive
might become entitled to from the SEC or any other governmental entity or
self-regulatory organization.  Moreover, nothing in this Agreement or otherwise
prohibits the Executive from notifying the Company that the Executive is going
to make a report or disclosure to law enforcement.  Notwithstanding anything to
the contrary in this Agreement or otherwise, as provided for in the Defend Trade
Secrets Act of 2016 (18 U.S.C. § 1833(b)), the Executive will not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that (a) is made (i) in confidence to a federal,
state, or local government official, either directly or indirectly, or to an
attorney, and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (b) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such

 

14

--------------------------------------------------------------------------------



 

filing is made under seal.  Without limiting the foregoing, if the Executive
files a lawsuit for retaliation by the Company for reporting a suspected
violation of law, the Executive may disclose the trade secret to his or her
attorney and use the trade secret information in the court proceeding, if the
Executive (x) files any document containing the trade secret under seal, and
(y) does not disclose the trade secret, except pursuant to court order.”

 

9.                                      Restrictive Covenant.  Notwithstanding
the language in Section 13 of the Employment Agreement, incorporated herein by
Section 7(d), Executive may obtain employment with a competitor of Company
provided that Executive is screened from and has no involvement with the
competitor’s development, manufacturing, distribution or sales of any Restricted
Products.

 

10.                               Non-Disparagement:  Executive and Company
agree not to defame or disparage each other, or any of its products, services,
policies, practices, finances, financial conditions, capabilities or other
aspect of any of its businesses, in any medium to any person or entity without
limitation in time.  Notwithstanding this provision, Executive and Executive may
confer in confidence with legal representatives and make truthful statements in
legal proceedings, depositions or as otherwise required by law.

 

11.                               Complete Bar:  Except as provided herein,
Executive agrees that the parties released above in Paragraphs 4 and 5 may plead
this Agreement as a complete bar to any action or suit before any court or
administrative body with respect to any claim released herein.

 

12.                               Binding Effect:  This Agreement shall be
binding upon and shall inure to the benefit of Company and its successors and
assigns, including any successor via merger or consolidation.  This Agreement
shall be binding upon and inure to the benefit of Executive, his heirs and
personal representatives.  This Agreement is not assignable by Executive.

 

15

--------------------------------------------------------------------------------



 

13.                               Entire Agreement:  This Agreement, including
those provisions of the Employment Agreement recited in Paragraph 7 above that
shall remain in full force and effect, contains the entire agreement among the
parties, and may be modified only in a written document executed in the same
manner as this Agreement, and no agreements, representations, or statements of
any party not contained herein shall be binding on such party, except as set
forth above.

 

14.                               Enforcement:  Any party shall have the right
specifically to enforce this Agreement, except for provisions which subsequently
may be held invalid or unenforceable, and/or obtain money damages for its
breach, including reasonable attorneys’ fees.

 

15.                               Full Knowledge:  Executive warrants,
represents and agrees that in executing this Agreement, he does so with full
knowledge of any and all rights which he may have with respect to the Released
Parties.

 

16.                               No Reliance:  Executive further states that he
is not relying and has not relied on any representation or statement made by the
Released Parties, or any of them, with respect to Executive’s rights or asserted
rights.

 

17.                               Advice of Counsel:  Executive represents that
he has had the opportunity to avail himself of the advice of counsel prior to
signing this Agreement and is satisfied with his counsel’s advice and that he is
executing the Agreement voluntarily and fully intending to be legally bound
because, among other things, the Agreement provides valuable benefits to him
which he otherwise would not be entitled to receive absent his execution of the
Releases herein.  Each of the parties hereto has participated and cooperated in
the drafting and preparation of this Agreement.  Hence, this Agreement shall not
be construed against any party.

 

16

--------------------------------------------------------------------------------



 

18.                               Controlling Law:  This Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware.

 

19.                               Counterparts:  This Agreement may be executed
in any number of counterparts, each of which shall be deemed to be an original
with respect to any party whose signature appears thereon and all of which shall
together constitute one and the same instrument.

 

EXECUTIVE ACKNOWLEDGES THAT HE HAS READ THIS AGREEMENT AND THAT HE FULLY KNOWS,
UNDERSTANDS AND APPRECIATES THE CONTENTS OF THIS AGREEMENT AND THAT HE EXECUTES
THE SAME VOLUNTARILY AND OF HIS FREE WILL.

 

IN WITNESS WHEREOF, expressly intending to be legally bound hereby, Executive
and Company have executed this Separation Agreement and General Release on the
dates indicated below.

 

 

/s/ G. Michael Landis

 

/s/ Martin Galvan

Witness:

 

Martin Galvan

 

 

 

 

 

 

May 22, 2019

 

May 22, 2019

Date

 

Date

 

 

 

 

 

 

 

 

LANNETT COMPANY, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ Timothy C. Crew

 

 

 

Timothy C. Crew

 

 

 

Chief Executive Officer

 

 

 

 

 

May 23, 2019

 

 

Date

 

17

--------------------------------------------------------------------------------